DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 2018/0303162 A1) in view LIU (WO 2016112561) A1 and further in view of WILLIAMS (CN 111200942 A). 
	Zhang discloses a seal plug (34), an e-liquid tank (26), a silicone base, a first silicone seal (34), and an atomization core (14); wherein the seal plug is disposed on a first end of the e-liquid tank (26) to seal an e-liquid inlet of the e-liquid tank (26); the silicone base is disposed on a second end of the e-liquid tank (26); the atomization core passes through the silicone base and is fixed the e-liquid tank; the casing is disposed on the second on of the e-liquid tank. However, Zhang fails to explicitly disclose silicone base and steel casing. LIU discloses a silicone base (1) and WILLIAMS discloses a steel tank (90). It would have been obvious to one having ordinary skill in the art to have base and steel casing such as disclosed in LIU and WILLIAMS in order to modify Zhang’s system and meet the environmental needs.  
                                                      Conclusion
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent   Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                          08/27/2022